In a juvenile delin*360quency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of disposition of the Family Court, Queens County (Lauria, J.), dated May 5, 1997, as, upon a fact-finding order of the same court, dated April 8, 1997, made upon the appellant’s admission, finding that he had committed an act which, if committed by an adult, would constitute the crime of grand larceny in the fourth degree, and upon adjudging him to be a juvenile delinquent, placed him with the Division for Youth for 18 months.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
In determining the appropriate disposition, the Family Court considered three evaluative reports which recommended that the appellant be placed in a structured and supervised environment. In view of the relevant circumstances, the Family Court properly placed the appellant with the Division for Youth for 18 months, rather than 12 months (see, Matter of Henry M., 220 AD2d 667; Matter of Eugene S., 200 AD2d 574). Copertino, J. P., Santucci, Goldstein and Luciano, JJ., concur.